PER CURIAM.
Robert Gonzalez timely appeals the summary denial of his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Gonzalez sought resentencing or to withdraw his plea based on Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied the motion, finding that it was procedurally barred because it was filed more than two years after Gonzalez’s judgments and sentences became final. But in Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000), this court held that a Heggs claim would be timely if filed within two years from the issuance of the supreme court’s opinion. Because Gonzalez’s motion was timely under Murphy, we reverse and remand for the trial court to address the motion on its merits.
Reversed and remanded.
BLUE, A.C.J., and FULMER and GREEN, JJ., concur.